        Case: 3:18-cv-00749-jdp Document #: 12 Filed: 10/18/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


STACEY WILLIAMS,

               Plaintiff,

       v.                                                    Case No. 18-CV-749

CHC MANAGEMENT SERVICES, LLC,

               Defendant.


                        VOLUNTARY STIPULATION OF DISMISSAL


       The parties hereby stipulate pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii) that this matter may

be dismissed with prejudice and without costs to either party.

       Dated: October 18, 2019               By:_s/ David M. Potteiger_____ ___
                                             David M. Potteiger, SBN 1067009
                                             Walcheske & Luzi, LLC
                                             15850 W. Bluemound Road, Suite 304
                                             Brookfield, Wisconsin 53005
                                             Telephone: (262) 780-1953
                                             Email: dpotteiger@walcheskeluzi.com
                                             Attorneys for Plaintiff

       Dated: October 18, 2019               By: s/ Casey M. Kaiser
                                             Casey M. Kaiser, SBN 1088881
                                             LITTLER MENDELSON, P.C.
                                             111 East Kilbourn Avenue, Suite 1000
                                             Milwaukee, Wisconsin 53202
                                             Telephone: (414) 291-5536
                                             Email: ckaiser@littler.com
                                             Attorneys for Defendant
